DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 08/26/19.  The request for foreign priority to a corresponding Italian application filed 02/27/17 has been received and is proper.  Claims 11-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-20 are rejected because claim 11 recites that the parking ring comprises “radially externally an inner portion of ring.”  See claim 11, lines 15-16.  This limitation is awkward and unclear, partly due to the use of passive voice, but also because “radially externally” is awkward and “portion of ring” is unclear as to whether this is referring to the parking ring.
Claim 12 defines seemingly new components, like “a geometric bell connection surface” of the bell and “a geometric ring connection portion” of the parking ring, both of which appear to be the same component as the “bell connection surface” of the bell and “ring connection portion,” respectively, previously recited in claim 11.  This appears to be improper double inclusion.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Tironi
Claim(s) 1-13, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tironi et al. (U.S. Patent Pub. No. 2014/0151166).  Tironi is directed to a disc for disc brakes.  See Abstract. 
Claim 11: Tironi discloses a disc brake disc [Fig. 15] with a parking brake cylindrical surface (29) suitable for cooperating with shoes of a parking brake [see para. 0117 (“surface 29 suitable for cooperating with a braking device, for example a brake shoe device, for example, but not necessarily, a drum-in-hat device”)], wherein said disc brake disc comprises: a braking band (2) comprising opposite braking surfaces (4, 5) and a geometric connection portion (8) of band connecting the braking band to a bell (3) ; said bell comprising a connection plate (left-most side of 3) with a wheel hub and an annular geometric connection portion (9) of bell connecting the bell to the geometric connection portion of band; said braking band and said bell being separate pieces from each other and geometrically coupled to each other by said geometric connection portion of band and said geometric connection portion of bell so as to transfer a braking action exerted by a brake caliper on said opposite braking surfaces from said braking band to said bell and thus to said wheel hub; said bell comprising a bell connection surface (interior of 3 connected to 50) opposite to said braking band; and wherein said disc brake disc further comprises a parking ring (50) comprising radially internally an inner portion (29) of ring delimited internally by said parking brake cylindrical surface and radially externally a ring connection portion (radially-extending portion of 50 protruding into 3); said parking ring being in a separate piece from said bell and from said braking band; said ring connection portion being coupled to said bell connection surface to transfer a parking braking action exerted by the shoes on the parking brake cylindrical surface to said bell and thus to the wheel hub.  See Fig. 15. 
Claim 12: Tironi discloses that said bell comprises a geometric bell connection surface (interior of 3 connected to 50) opposite to said braking band; said parking ring comprises radially externally a geometric ring connection portion (radially-extending portion of 50 protruding into 3); said geometric ring connection portion is coupled geometrically to said geometric bell connection surface to transfer the parking braking action exerted by the shoes on the parking brake cylindrical surface to said bell and thus to the hub.  See Fig. 15. 
Claim 13: Tironi discloses that said geometric connection portion of band and said geometric connection portion of bell form a shape geometric coupling which constrains said braking band to said bell at least in radial and tangential directions to the brake disc; said geometric ring connection portion and said geometric bell connection surface form a shape geometric coupling which constrains said braking band to said bell at least in the radial and tangential directions to the brake disc; said geometric connection portion of band and said geometric connection portion of bell form a pair of radial toothings meshed with each other; and said geometric ring connection portion and geometric bell connection surface form a pair of radial toothings meshed with each other.  See Figs. 5-9, 15. 
Claims 15-16: these claims recited limitations directed to a method of making the claimed apparatus rather than an actual structural limitation, hence it need not be addressed. 
Claim 17: Tironi discloses a method for assembling a disc brake disc, comprising the following steps: providing a braking band, a bell and a parking ring according to claim 11; coupling said bell to said braking band by coupling to each other said geometric connection portion of band and said geometric connection portion of bell; and coupling said parking ring to said bell by coupling said ring connection portion to said bell connection surface.  See Fig. 15. 
Claim 19: Tironi discloses that said coupling step of the braking band to the bell takes place by radially deforming said bell against said braking band so that said geometric connection portion of bell matches said geometric connection portion of band.  See para. 0111, 0113. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Tironi
Claims 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tironi.
Claim 14: Tironi is relied upon as in claim 11 above but does not disclose the material choices for the bell and parking ring.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use a metal sheet for the bell because Tironi discusses using “aluminum” for the bell and metal sheets are readily available, and it would be obvious to use cast iron or aluminum for the parking ring because Tironi discusses using these materials for the braking band and bell, respectively.  See para. 0145.  The limitation concerning how the ring is “obtained” is directed to a method of making the claimed apparatus rather than an actual structural limitation, hence it need not be addressed.
Claim 18: Tironi is relied upon as in claim 17 above but does not disclose whether coupling the ring to the bell takes place before or after coupling the band to the bell.  It would be ‘obvious to try’ both of these method steps since there a limited possibilities here – two options, either before or after.  
Claim 20: Tironi is relied upon as in claim 11 above.  It would be obvious to a person of ordinary skill in the art at the effective filing date of the invention to use the Tironi disc brake for service and parking braking because these are the two type of braking typically involved for a “drum-in-hat” type brake disc.  See para. 0117. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 7, 2021